IIolt, Judge,
delivered the following opinion:
The plaintiffs, brother and sister, sue for damages for injury to their brother, resulting in death, through the alleged negligence of the defendant in the operation of its electric cars upon a street in the city of Ponce. He ivas not in the employ of the defendant company, and his death resulted almost immediately after the injury. The plaintiffs aver that he died intestate, leaving no widow or issue; that they are his only heirs; that they were dependent on him for support; that he always did support them; and that they are now destitute.
*477Tbe demurrer presents the question of their right to sue, or to maintain this action upon the averments of the declaration. This court, at the present term, in the case of Borrero v. Compania Anonyma de la Luz Electrica de Ponce, ante, p. 142, considered the question of the right of a widow to sue for the death of her son through the alleged negligence of the defendant. It held that she could do so. The opinion in that case upon the question is referred to as a part of this one.
The alleged injury, however, in this case occurred since the adoption of the amended Civil Code of Porto Rico, and it is urged that if the correct rule was announced in the Borrero Case, that it is otherwise under the present law. Although the amended Civil Code was enacted months ago, it, through some seeming neglect, has never been generally furnished to those by law entitled to it, or put in general circulation; and the court has been unable to Billy examine any English translation of it, not having one. Article 1803 of it is, however, the same as article 1902 of the original Cíi¡vfi] Code; also article 213 of the amended Code is the same as article 143 of the original Civil Code, so far as applicable to this case; and by it brothers and sisters owe to each other a support when for any reason not chargeable to the recipient the latter is not able "to support himself or herself. There has been no such change of the local law as to render inapplicable the construction given by the Supreme Court of Spain to the existing Spanish civil law applicable to Porto Rico, and which law, with certain qualifications unnecessary to enumerate here, has been continued in force by the act of Congress of April 12th, 1900.
The demurrer is overruled.